GALLEN, THOMAS M„ Associate Senior Judge.
The former wife appealed the trial court’s denial of her amended motion for $52,437 in attorney’s fees. After the filing of this appeal, the appeal of the trial court’s final judgment of dissolution of marriage in the same case was decided in Pavese v. Pavese, 932 So.2d 1269 (Fla. 2d DCA 2006). This court affirmed the dissolution and custody provisions of the trial court’s final judgment but reversed and remanded in all other respects. In the present appeal, which was briefed before this court’s decision in the other appeal, the parties acknowledge that if the main case is reversed and remanded then this appeal should also be remanded to the trial court for reconsideration. Accordingly, we reverse the decision of the trial court denying the former wife’s amended motion for attorney’s fees and remand with directions to the trial court to revisit the issue of attorney’s fees following its reconsideration of the issues in the main case.
Reversed and remanded with directions.
FULMER, C.J., and SALCINES, J., Concur.